PER CURIAM.
George J. Mudge correctly contends that the sentences imposed on his convictions for five third-degree felonies were illegal because the sentences exceed the statutory maximum of five years, as well as the recommended guidelines sentence. Accordingly, we reverse the sentences imposed on Mudge’s third-degree felony convictions and remand for resentencing on those counts. We direct the trial court to reduce the probationary period following jail from sixty months to fifty months. In all other regards, we affirm.
Affirmed in part, reversed in part, and remanded for resentencing with directions.
BLUE, A.C.J., and GREEN and STRINGER, JJ„ Concur.